Citation Nr: 9926023	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the right clavicle, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for alcohol dependence.

4.  Entitlement to service connection for a chronic stomach 
problem.

5.  The Board construes the issue to be: Whether the 
appellant's appeal of a decision denying entitlement to an 
increased (compensable) disability rating for left ulnar 
neuropathy was timely perfected.

6.  The Board construes the issue to be: Whether the 
appellant's appeal of a decision denying entitlement to 
service connection for recurrent rashes secondary to Agent 
Orange (AO) exposure was timely perfected.

7.  The Board construes the issue to be: Whether the 
appellant's appeal of a decision denying entitlement to 
service connection for allergic sinusitis was timely 
perfected.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 18, 1964 to 
January 17, 1968; April 8, 1969 to February 8, 1971; and 
November 6, 1972 to December 7, 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.  
He was informed of these adverse determinations, as well as 
of his appellate rights, by VA letter dated January 16, 1997.  
The veteran filed a timely notice of disagreement (NOD), and 
was issued a statement of the case (SOC) in June 1997.  The 
veteran thereafter presented testimony as to his PTSD and 
right clavicle claims only during a July 1997 personal 
hearing held by the Hearing Officer (HO) at the local VARO.  
At the conclusion of the hearing, the he submitted additional 
VA outpatient treatment records.  The HO confirmed and 
continued the denial of the benefits sought in a July 1998 
supplemental statement of the case (SSOC).  The RO received 
the veteran's VA Form 9, Appeal to the Board, on August 27, 
1998.

For reasons set forth in detail below, the Board has restyled 
some of the certified issues on appeal.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 204-206, 208 
(1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

I.  PTSD

As a preliminary matter, it is noted that the veteran's July 
1997 personal hearing testimony, once transcribed and 
certified by the HO on October 3, 1997, was accepted as a 
substantive appeal as to his claim for service connection for 
PTSD.  Cf. Tomlin v. Brown, 5 Vet. App. 355, 358 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a substantive appeal).

With regard to the veteran's PTSD claim, the Board notes that 
service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  The claimed 
stressor may be the result of either a combat or non-combat 
experience.  Moreau v. Brown, 9 Vet. App. 389 (1996).

Medical evidence of record reflects that the veteran has a 
current diagnosis of PTSD and in accordance with the Court's 
holding in Cohen v. Brown, 10 Vet. App. 128 (1997), such a 
diagnosis is presumed to have been made in accordance with 
the applicable DSM-IV criteria as to the adequacy of the 
symptomatology and the sufficiency of the stressor or 
stressors.  

However, a careful review of the claims folder reveals that 
further development is required with regard to corroboration 
of the veteran's claimed in-service stressors.  The veteran's 
DD Form 214s reveal that he was awarded a Vietnam Service 
Medal with Bronze Stars and a Vietnam Campaign Medal with 
Device during his second period of active duty service (April 
1969 to February 1971).  His military occupation specialty 
(MOS) during that time was noted to be that of a Yeoman, and 
he was credited with almost 1.5 years of foreign and or sea 
service.  Although the veteran has been less than forthcoming 
in reporting his alleged in-service stressors, the Board 
observes that during an April 1997 VA clinical examination, 
he described several stressful incidents that occurred while 
serving aboard the USS Henry W. Tucker (DD-875) from May 1969 
to November 1970.  The veteran alleged that: (1) he witnessed 
the unnecessary killing of 8 Vietnamese; (2) his good friend, 
Kenny Waters was killed in action (although this was not 
witnessed by the veteran); and he was wounded (thereafter 
receiving a Bronze Star and Presidential citation.  
Notwithstanding, the RO has made no attempt to verify the 
veteran's claimed in-service stressors aboard the USS Henry 
W. Tucker (DD-875).  Clearly, additional assistance is 
necessary.



II.  Residuals of a Fracture of the Right Clavicle

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a fracture of the right 
clavicle is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Generally, a claim for an increased evaluation 
is considered to be well grounded.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Initially, it is noted that the veteran's July 1997 personal 
hearing testimony, once transcribed and certified by the HO 
on October 3, 1997, was also accepted as a substantive appeal 
as to his claim for an increased rating for fracture of the 
right clavicle.  Cf. Tomlin, supra.

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40, 
4.45 (1998) (regarding functional loss due to pain) must be 
considered apart from and in addition to the appropriate 
Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities. See DeLuca v. Brown, supra.  Although the 
veteran was last afforded VA orthopedic examination in August 
1996, some 3 years ago, the Board finds that it is unclear 
whether the orthopedic examiner reconciled, to a reasonable 
degree of medical certainty, the veteran's subjective 
complaints of right shoulder pain with the objective findings 
on examination.  In addition, the Board notes that a July 
1997 examination report, contained in the veteran's Social 
Security Administration (SSA) denial folder and subsequently 
forwarded to the RO, suggests that the right shoulder 
disability may have increased in severity insofar as the 
examiner noted that the veteran cannot lift anything over his 
head with his right upper extremity.  See Proscelle, supra 
(where an appellant claims a condition is worse than when 
"originally rated," and the available evidence is "too old" 
for an adequate evaluation of the appellant's current 
condition, VA's duty to assist includes providing a new 
examination).  Clearly, more extensive orthopedic examination 
of the veteran is warranted.

III.  Chronic Alcohol Abuse & Stomach Problem

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  In the 
instant case, the veteran has indicated that his alcohol use 
originated in service.  As the RO has aptly noted, alcohol 
dependence is deemed by statute to be the result of willful 
misconduct and cannot itself be service connected.  38 
U.S.C.A. §§ 105, 1110 (West 1991); 38 C.F.R. §§ 3.1(m), 3.301 
(1998); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  See also 
§ 8052(a)(1) of the Omnibus Budget Reconciliation Act of 
1990.   

Notwithstanding, the Board observes that direct service 
connection is not the only basis upon which the benefit 
sought may be granted in this case.  Under the applicable 
regulations, organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 U.S.C.A. §§ 105, 
1110 (West 1991); 38 C.F.R. §§ 3.1(m), 3.301 (1998).  In 
addition, the VA Office of General Counsel has determined 
that service connection (but not entitlement to compensation) 
for alcoholism may be also established where alcoholism is 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. §§ 101(13), (16), 3.310(a) (1998); 
VAOPGCPREC 2-98 (1998).  The Board is bound by the precedent 
opinions of the chief legal officer of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).

With this in mind, the Board will first address the issue of 
timeliness as it relates to the veteran's claims for service 
connection for alcohol and stomach problems.  "[I]t is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) v. 
Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink v. 
Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

As noted above, the veteran was informed of the adverse 
determinations with respect to these issues by VA letter 
dated January 16, 1997.

An NOD is a document that initiates an appeal from an agency 
of original jurisdiction to the Board.  Burton v. Derwinski, 
933 F.2d 988 (Fed. Cir. 1991).  In Holland v. Brown, 9 Vet. 
App. 324 (1996), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
noted that it had been previously held that "[t]here can be 
only one valid NOD [Notice of Disagreement] as to a 
particular claim, extending to all subsequent RO and BVA 
adjudications on the same claim until a final RO or BVA 
decision has been rendered in that matter, or the appeal has 
been withdrawn by the claimant." (citing Hamilton v. Brown, 4 
Vet. App. 528, 538 (1993) (en banc), aff'd, 39 F.3d 1574, 
1582-85 (Fed.Cir. 1994)).

Here, the veteran filed a timely NOD, and was issued a SOC in 
June 1997.

In order to complete the appeal, a claimant must file a 
substantive appeal within sixty (60) days of the mailing date 
of the SOC, or within the remaining time, if any, of the one 
(1) year period beginning on the date of notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. § 20.302(b) (1998).  Moreover, the regulations 
pertaining to the filing of substantive appeals state that an 
appellant may request an extension of the period for filing a 
substantive appeal for good cause. The request for such an 
extension should be in writing and must be prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 
20.202, 20.303 (1998).  The filing of additional evidence 
after receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.  38 C.F.R. § 20.304 (1998).

Under the circumstances described above, the Board finds that 
the veteran only had until January 16, 1998 (1-year beginning 
on the date of notification of the rating decision) to submit 
a substantive appeal.  In the instant case, he did not 
present any testimony whatsoever as to his claims for service 
connection for alcohol dependence and stomach problems during 
his July 1997 personal hearing.  Moreover, the RO did not 
receive a properly completed VA Form 9 until 
August 27, 1998.

Notwithstanding, VA's Office of General Counsel has 
determined that if a claimant has not yet perfected an appeal 
and VA issues an SSOC in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, the 
claimant must be afforded at least 60 days from the mailing 
date of the SSOC to respond and perfect an appeal, even if 
the 60-day period would extend beyond the expiration of the 
one-year period.  To the extent that 38 C.F.R. § 20.304 
purports to provide otherwise, it is invalid and requires 
amendment.  See VAOPGCPREC 9-97 (1997).  In this regard, the 
Board observes that the veteran submitted additional VA 
treatment records at the conclusion of his July 1997 personal 
hearing.  A review of the same shows that the veteran was 
treated on occasion for alcohol abuse.  In addition, VA 
treatment records received by the RO in October 1997 show 
that the veteran was seen in the triage area with complaints 
of right and left flank pain following ingestion of 3 shots 
of whiskey.  Accordingly, the issues were properly included 
in the July 1998 SSOC and, in accordance with the General 
Counsel's precedent opinion, his August 1998 VA Form 9 is 
considered to have been timely filed with respect thereto.

Having concluded that the veteran's claims for service 
connection for alcohol dependence and chronic stomach 
problems are in appellate status, the Board now turns to the 
underlying substantive issues.  Although 38 C.F.R. § 3.155(a) 
(1998) requires a claimant at a minimum to "identify the 
benefit sought," the Board is mindful that the Court has 
held that an appellant need not specify with precision the 
appropriate legal provision for a benefit he or she is 
seeking and that the VA's statutory duty to assist requires a 
liberal reading of documents and evidence to include 
consideration of issues reasonably raised therein.  Stanton 
v. Brown, 5 Vet. App. 563, 570 (1993); McGrath v. Brown, 5 
Vet. App. 57, 60 (1993); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  
As noted above, VA's General Counsel has determined that 
service connection (but not entitlement to compensation) for 
alcoholism may be also established where alcoholism is 
proximately due to or the result of a 
service-connected disorder.  See VAOPGCPREC 2-98 (1998).  
Inasmuch as final determinations have not been made as to the 
veteran's various service connection claims, to include PTSD, 
the Board finds that a final determination as to his 
alcoholism claim would be premature.  Accordingly, further 
appellate consideration of this issue is deferred pending the 
return of this case to the Board.  In addition, further 
development as to whether or not the veteran manifests an 
organic disease, claimed as stomach problems, secondary to 
his alcoholism is absolutely necessary.

IV.  Remaining Increased Rating & Service Connection Claims

In view of the above-mentioned discussion on timeliness, it 
is manifest that the veteran's July 1998 substantive appeal 
must be considered untimely as to his claims of entitlement 
to increased disability rating for left ulnar neuropathy and 
service connection for allergic sinusitis and recurrent 
rashes secondary to AO exposure.  Indeed, the veteran 
presented no testimony whatsoever as to these issues during 
the course of his July 1997 personal hearing.  Moreover, the 
additional VA outpatient treatment records obtained by or 
submitted to the RO during the applicable delimiting period 
do not show treatment for or diagnoses of these disorders.  
Therefore, the portions of the January 1997 rating decision 
pertaining to these issues are final.

In reaching this conclusion, the Board is cognizant of the 
fact that the June 1998 SSOC included these issues.  
Notwithstanding, the Board observes that in the absence of 
the receipt of additional pertinent evidence after a SOC or 
most recent SSOC has been issued, a SSOC need not be 
furnished.  See 38 C.F.R. § 19.31 (1998).  Moreover, to the 
extent that the veteran may have relied upon the June 1998 
SSOC which implied that these claims were appropriately in 
appellate status, the Board observes that the Court has held 
that the formality of perfecting an appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a NOD and a formal 
appeal.  When an appellant fails to file a timely appeal, and 
does not request an extension of time in writing before the 
expiration of time for the filing of the substantive appeal, 
he or she is statutorily barred from appealing the decision 
of the agency of original jurisdiction.  See Roy v. Brown, 5 
Vet. App. 554 (1993); see also McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (since payment of government benefits must be 
authorized by statute, the fact that a claimant may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).

Notwithstanding, the Board notes that the appellant has not 
been informed of his apparent failure to timely perfect as 
his left ulnar neuropathy, sinusitis and recurrent rashes 
secondary to AO exposure claims, as well as of the Board's 
lack of jurisdiction over the matter.  Therefore, in order to 
accord the appellant every equitable consideration, the Board 
has re-characterized the aforementioned issues on appeal and 
is remanding this case to the RO so that the appellant may be 
provided with a SOC regarding the timeliness issue and an 
opportunity to present argument and evidence which would tend 
to show that his appeal as to these issues was, in fact, 
timely filed and perfected.  See Marsh v. West, 11 Vet. 
App. 468, 470 (1998) (citations omitted) (the Board's 
obligation to assess its own jurisdiction cannot come at the 
expense of the procedural rights that belong to the 
appellant).

Under the circumstances of this case, additional assistance 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran should also provide a 
detailed statement containing additional 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  The veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

3.  The RO is requested to review the 
veteran's statements, as well as any 
reflected in the clinical records, in 
order to prepare a summary of places of 
service and all claimed stressors.  This 
summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197 
(formerly known as the United States Army 
and Joint Services Environmental Support 
Group (ESG)), in order to verify the 
occurrence of the veteran's claimed 
stressors during his tour aboard the USS 
Henry W. Tucker (DD-875).  In this 
regard, National Archives and USASCRUR 
should be requested to search the morning 
reports and casualty rosters for the 
units involved and the daily ships logs 
for the USS Henry W. Tucker (DD-875) for 
the appropriate period, as well as any 
additional sources, and provide any 
information which might corroborate the 
stressors.

4.  Once the above-requested information 
has been ascertained, positive or 
negative, the RO should arrange for the 
veteran to be accorded an examination by 
a psychiatrist who has not previously 
examined him to determine the diagnosis 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorders, 
should be accomplished.  The examination 
report should reflect review of pertinent 
material in the claims folder. Therefore, 
the veteran's claims folder should be 
made available to the psychiatrist prior 
to examination.  The examiner should then 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate pursuant to DSM-IV, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors.  
The examiner should also state, to a 
reasonable degree of medical certainty, 
whether the veteran's alcohol dependence 
is secondary to his PTSD.  A complete 
rationale for any opinions expressed, 
positive or negative, must be provided.

5.  The RO should also schedule a VA 
general medical examination to include a 
special orthopedic evaluation for 
purposes of determining whether the 
veteran manifests any organic disease or 
disabilities secondary to his alcohol 
dependence and to determine the current 
nature and extent of his service-
connected right clavicle fracture.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner(s) 
prior to examination of the veteran.  X- 
rays, laboratory tests, and/or other 
diagnostic studies should be performed.

The examiner(s) should then correlate the 
findings and render opinions as to:

	a. whether the veteran manifests any 
organic disease or disability secondary 
to his alcohol dependence; and

	b. if so, state whether the 
condition, if disabling, is susceptible 
to improvement through appropriate 
treatment.

As to the veteran's service-connected 
fracture of the right clavicle, the 
examination report must include complete 
ranges of motion studies and neurologic 
pathology.  The examiner(s) must also 
render objective clinical findings 
concerning the severity of the veteran's 
service-connected right clavicle 
disorder, to include observations of pain 
on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
examiner(s) must then comment on the 
effect that the veteran's fracture of the 
right clavicle has on his ordinary 
activity, as well as his ability to 
procure and maintain employment.

A legible copy of the examination 
report(s), with a discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports. If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  The veteran should be furnished a 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes the evidence pertinent to the 
timeliness of his substantive appeal as 
the issues of entitlement to increased 
disability rating for left ulnar 
neuropathy and service connection for 
allergic sinusitis and recurrent rashes 
secondary to AO exposure.  This document 
should include detailed reasons and bases 
for the decisions reached.  The veteran 
should then be given an appropriate 
opportunity to present argument and 
additional evidence regarding this 
matter.

The veteran must be, and hereby is, 
notified that a timely substantive appeal 
(VA Form 9) as to one or more of these 
timeliness issues must be filed in order 
to perfect an appeal, and without such 
the Board will not have jurisdiction.

8.  After the above actions have been 
completed, the RO must then re-adjudicate 
entitlement to an increased rating for 
residuals of a fracture of the right 
clavicle, as well as service connection 
for PTSD, alcohol dependence and chronic 
stomach problems, with special attention 
being made to the pertinent caselaw, laws 
and regulations cited above.

9.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



